DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-12 are presented for examination.
Claims 6-12 are allowed.

Invention
The Present invention teaches "A control device is applied to a vehicle that has a braking device configured to be able to adjust the braking force applied to the vehicle. The control device has a stopping braking force imparting unit that controls the braking device in order to apply a stopping braking force to the vehicle, as a minimum value of the braking force required to keep the vehicle stopped. The control device also has a deviation quantity deriving unit that derives a deviation quantity between a state quantity of the vehicle obtained when the stopping braking force is applied to the vehicle by the stopping braking force imparting unit and an ideal value of the state quantity of the vehicle. The control device also has a stopping braking force updating unit that updates the stopping braking force on the basis of the deviation quantity derived by the deviation quantity deriving unit.”

Reason for Allowance
Claims 6-12 are allowed granted that all pending issues are rendered moot. The following is an Examiner’s statement of reasons for allowance: claims 6-12 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 02/09/2022, Pages 1-7.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 6-7, 9 are allowed, the claims  8, 10-12 are also allowed based on their dependency upon the independent claims 6-7, 9.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Holl et al. (US Pat. No.: 6,428,120 B1) teaches “A method and a device is described for controlling a vehicle. The method and device maintain a braking force of at least one wheel independent of a degree of actuation of a brake pedal at least when the vehicle is detected to be at a standstill. When a reduction condition exists, the braking force is reduced whereas, in response to a detected skidding of the vehicle, the braking force is reduced independently of the reduction condition. The method and device also provide measures for detection of a skidding of the vehicle and a danger of skidding..”

          Beck et al.  (US Pat. No.: 7,699,410 B2) teaches “Method and device for controlling an automotive wheel brake, in which in a predefined operating situation, for example at a standstill, the braking force or brake pressure built up, and/or the dynamics of change, are limited. Two pressure control circuits are connected so that the pressure on the two respective wheel brakes is regulated by a pressure control circuit. A wheel brake is completely released in the predefined operating situation.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667